Case: 21-60077     Document: 00516440037          Page: 1    Date Filed: 08/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 19, 2022
                                   No. 21-60077                           Lyle W. Cayce
                                                                               Clerk

   Sara Raquel Fuentes-Guevara,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 727 113


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Sara Raquel Fuentes-Guevara, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals
   affirming the immigration judge’s denial of her application for asylum,
   withholding of removal, and protection under the Convention Against
   Torture.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60077        Document: 00516440037             Page: 2      Date Filed: 08/19/2022




                                        No. 21-60077


           We review the BIA’s decision and consider the IJ’s underlying
   decision only insofar as it influenced the BIA’s decision. See Singh v.
   Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Further, we review Fuentes-
   Guevara’s arguments under the substantial evidence standard. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This requires that she
   demonstrate “the evidence [was] so compelling that no reasonable factfinder
   could reach a contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
           Fuentes-Guevara fails this standard. In relevant part, she argues that
   both the IJ and BIA erred by failing to (1) provide a reasoned analysis
   regarding cognizability, or (2) address the nexus between her proposed social
   group (PSG) and alleged persecution. She also contends that the BIA erred
   in determining that her PSGs were not cognizable. But four points stand in
   the way of Fuentes-Guevara’s desired relief.
           First, some of these arguments were not raised to the BIA. Fuentes-
   Guevara did not previously claim that the IJ erred by failing to engage in a
   reasoned analysis or address the nexus between her PSG and the alleged
   persecution. Neither did she seek reconsideration from the BIA once its
   decision issued, revealing the same analytical concerns. 1 We therefore lack
   jurisdiction over these claims. See Martinez-Guevara, 27 F.4th at 359–60; 8
   U.S.C. § 1252(d)(1).
           Neither can we conclude the BIA reversibly erred by affirming the
   IJ’s rejection of Fuentes-Guevara’s PSGs. “[C]ognizibility. . . presents a


           1
             These claims are “new defect[s] that the BIA ‘never had a chance to consider,’”
   which “arise[] ‘only as a consequence of’ the Board’s [alleged] error.” Martinez-Guevara
   v. Garland, 27 F.4th 353, 359–60 (5th Cir. 2022) (citations omitted). This means “[w]e
   treat those claims as unexhausted unless the petitioner presents them to the Board in a
   motion to reconsider.” Id. at 360.




                                              2
Case: 21-60077         Document: 00516440037                Page: 3       Date Filed: 08/19/2022




                                           No. 21-60077


   legal question” whose “answer indisputably turns on findings of fact.”
   Cantarero-Lagos v. Barr, 924 F.3d 145, 150 (5th Cir. 2019) (accumulating
   cases). On this backdrop, a cognizable PSG must meet certain standards
   regarding social visibility or distinction, Orellana-Monson v. Holder, 685 F.3d
   511, 519 (5th Cir. 2012) (observing that this court has declined to recognized
   proposed social groups that are “exceedingly broad and encompass[] a
   diverse cross section of society”), and cannot define itself solely by reference
   to the underlying harm, Jaco v. Garland, 24 F.4th 395, 402–07 (5th Cir.
   2021). It is with this in mind that the BIA correctly concluded Fuentes-
   Guevara’s PSGs were not cognizable. As was the case for “Honduran
   women” in Jaco, the PSG of “Salvadorian women” is insufficiently
   particularized. Id. at 407; accord Orellana-Monson, 685 F.3d at 519.
   Furthermore, the remaining PSGs—namely, “abused women in El
   Salvador” and “Salvadoran women forced into prostitution”—are
   impermissibly defined by the underlying harm. See, e.g., Jaco, 24 F.4th at 405.
   We thus believe that substantial evidence supports the BIA’s cognizability
   conclusion. 2
           Third, we cannot conclude that the BIA erred by declining to
   consider whether Fuentes-Garcia demonstrated a nexus between her PSG
   and alleged persecution. There is simply no need to consider nexus where the
   coordinate PSG is not cognizable. See Bagamasbad, 429 U.S. at 25; see also,
   e.g., Aguilar-De Martinez v. Garland, 857 F. App’x 830, 831 (5th Cir. 2021)
   (declining to consider nexus where cognizability precluded relief). As we


           2
               Our cognizability holding moots the need to consider Fuentes-Guevara’s
   eligibility for withholding—a higher standard than that for asylum. See, e.g., Majd v.
   Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (citation omitted). The same is true of her
   challenges to the IJ’s credibility determination and refusal of discretionary relief. See, e.g.,
   INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“[C]ourts and agencies are not required to
   make findings on issues the decision of which is unnecessary to the results . . . .”).




                                                  3
Case: 21-60077      Document: 00516440037           Page: 4    Date Filed: 08/19/2022




                                     No. 21-60077


   have explained previously, the BIA “does not have to ‘write an exegesis on
   every contention.’” Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002)
   (citation omitted). Fuentes-Guevara’s belief otherwise is mistaken.
          Finally, we will not supplant the BIA’s holding as to Fuentes-
   Guevara’s CAT claim. While Fuentes-Guevara may have presented
   generalized evidence of violence against women in El Salvador, the BIA
   correctly concluded that the record did “not establish a clear likelihood that
   a public official from El Salvador would likely acquiesce in or exhibit willful
   blindness toward any torture inflicted” upon Fuentes-Guevara. See, e.g.,
   Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017); see also, e.g., Martinez
   Manzanares v. Barr, 925 F.3d 222, 229 (5th Cir. 2019) (“[A] government’s
   inability to protect its citizens does not amount to acquiescence.” (internal
   quotation marks and citation omitted)); Ramirez-Mejia v. Lynch, 794 F.3d
   485, 493–94 (5th Cir. 2015) (reasoning that general evidence of gang violence
   and police corruption in Honduras was insufficient to show that the applicant
   would face torture or that the government would acquiesce thereto). The
   tragedy of Fuentes-Guevara’s situation does not mean that the evidence
   compels a different result. See, e.g., Ontunez-Tursios v. Ashcroft, 303 F.3d 341,
   355 (5th Cir. 2002). We therefore conclude that substantial evidence
   supports the BIA’s holding.
          Fuentes-Guevara’s petition for review is DENIED in part and
   DISMISSED in part.




                                          4